DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-13 and 15-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2 and 6-9 of prior U.S. Patent No. US 10,607,139. Removing the underlined portions of U.S. Patent application no. US 10,607,139 show the obvious-type double patenting.
Patent No. 10,607,139
Instant Application 

1. A processor-implemented method for generating a plurality of candidate visualizations, the method comprising:

receiving, by a processor, a scenario description;
collecting a plurality of expert data using a training system based on the received scenario description, wherein the training system is a bootstrap process, wherein the training system is a cloud-based application that generates and presents hypothetical visualization scenarios to subject matter experts through a graphical user interface with which the subject matter experts interact, and wherein the plurality of expert data comprises metric data, and wherein the plurality of metric data comprises skewness of a field and kurtosis of a field;

generating at least one predictive model based on the plurality of collected expert data, wherein the training system utilizes the at least one predictive model to generate one or more subsequent candidate visualizations;
calculating a fitness score for each of a plurality of candidate visualizations by executing the at least one generated predictive model during an application of a plurality of genetic algorithms; and
generating a next generation of candidate visualizations using the plurality of genetic algorithms by mutating or cross-breeding candidate visualizations with a calculated fitness score that satisfies a preconfigured threshold value.

1. A processor-implemented method for generating a plurality of candidate visualizations, the method comprising:



collecting a plurality of expert data using a training system based on a scenario description, 







wherein the plurality of expert data comprises metric data, and wherein the plurality of metric data comprises skewness of a field and kurtosis of a field;

generating at least one predictive model based on the plurality of collected expert data;



calculating a fitness score for each of a plurality of candidate visualizations by executing the at least one generated predictive model during an application of a plurality of genetic algorithms; and
generating a next generation of candidate visualizations using the plurality of genetic algorithms by mutating or cross-breeding candidate visualizations with a calculated fitness score that satisfies a preconfigured threshold value.
 2. The method of claim 1, wherein the plurality of expert data is further selected from a group consisting of a plurality of action data and a plurality of opinion data.
2. The method of claim 1, wherein the plurality of expert data is further selected from a group consisting of a plurality of action data and a plurality of opinion data.
6. The method of claim 1, wherein the training system collects the plurality of expert data through at least one of an expert selecting a preferred visualization within a plurality of candidate visualizations and an expert submitting an opinion related to the preferred visualization.
3. The method of claim 1, wherein the training system collects the plurality of expert data through at least one of an expert selecting a preferred visualization within a plurality of candidate visualizations and an expert submitting an opinion related to the preferred visualization.
7. The method of claim 1, wherein the training system includes at least one of a central data storage facility, a plurality of web-based deployment capabilities, and scalability to a corresponding number of experts using the training system.
4. The method of claim 1, wherein the training system includes at least one of a central data storage facility, a plurality of web-based deployment capabilities, and scalability to a corresponding number of experts using the training system.
 8.   The method of claim 1, further comprising: updating the training system based on the at least one generated predictive model.
5. The method of claim 1, further comprising: updating the training system based on the at least one generated predictive model.


 9. The method of claim 1, wherein generating the at least one predictive model comprises using boosted decision trees, text categorization, and neural networking.
6. The method of claim 1, wherein generating the at least one predictive model comprises using boosted decision trees, text categorization, and neural networking.

1. A processor-implemented method for generating a plurality of candidate visualizations, the method comprising:

receiving, by a processor, a scenario description;
collecting a plurality of expert data using a training system based on the received scenario description, wherein the training system is a bootstrap process, wherein the training system is a cloud-based application that generates and presents hypothetical visualization scenarios to subject matter experts through a graphical user interface with which the subject matter experts interact, and wherein the plurality of expert data comprises metric data, and wherein the plurality of metric data comprises skewness of a field and kurtosis of a field;

generating at least one predictive model based on the plurality of collected expert data, wherein the training system utilizes the at least one predictive model to generate one or more subsequent candidate visualizations;
calculating a fitness score for each of a plurality of candidate visualizations by executing the at least one generated predictive model during an application of a plurality of genetic algorithms; and
generating a next generation of candidate visualizations using the plurality of genetic algorithms by mutating or cross-breeding candidate visualizations with a calculated fitness score that satisfies a preconfigured threshold value.
8. A computer system for generating a plurality of candidate visualizations, the method comprising:




collecting a plurality of expert data using a training system based on a scenario description, wherein the plurality of expert data comprises metric data, and 






wherein the plurality of metric data comprises skewness of a field and kurtosis of a field;


generating at least one predictive model based on the plurality of collected expert data;



calculating a fitness score for each of a plurality of candidate visualizations by executing the at least one generated predictive model during an application of a plurality of genetic algorithms; and
generating a next generation of candidate visualizations using the plurality of genetic algorithms by mutating or cross-breeding candidate visualizations with a calculated fitness score that satisfies a preconfigured threshold value.
 2. The method of claim 1, wherein the plurality of expert data is further selected from a group consisting of a plurality of action data and a plurality of opinion data.
9. The computer system of claim 8, wherein the plurality of expert data is further selected from a group consisting of a plurality of action data and a plurality of opinion data.
6. The method of claim 1, wherein the training system collects the plurality of expert data through at least one of an expert selecting a preferred visualization within a plurality of candidate visualizations and an expert submitting an opinion related to the preferred visualization.
10. The computer system of claim 8, wherein the training system collects the plurality of expert data through at least one of an expert selecting a preferred visualization within a plurality of candidate visualizations and an expert submitting an opinion related to the preferred visualization.
7. The method of claim 1, wherein the training system includes at least one of a central data storage facility, a plurality of web-based deployment capabilities, and scalability to a corresponding number of experts using the training system.
11. The computer system of claim 8, wherein the training system includes at least one of a central data storage facility, a plurality of web-based deployment capabilities, and scalability to a corresponding number of experts using the training system.
 8.   The method of claim 1, further comprising: updating the training system based on the at least one generated predictive model.
12. The computer system of claim 8, further comprising:
updating the training system based on the at least one generated predictive model.
9. The method of claim 1, wherein generating the at least one predictive model comprises using boosted decision trees, text categorization, and neural networking.
13. The computer system of claim 8, wherein generating the at least one predictive model comprises using boosted decision trees, text categorization, and neural networking.
1. A processor-implemented method for generating a plurality of candidate visualizations, the method comprising:

receiving, by a processor, a scenario description;
collecting a plurality of expert data using a training system based on the received scenario description, wherein the training system is a bootstrap process, wherein the training system is a cloud-based application that generates and presents hypothetical visualization scenarios to subject matter experts through a graphical user interface with which the subject matter experts interact, and wherein the plurality of expert data comprises metric data, and wherein the plurality of metric data comprises skewness of a field and kurtosis of a field;

generating at least one predictive model based on the plurality of collected expert data, wherein the training system utilizes the at least one predictive model to generate one or more subsequent candidate visualizations;
calculating a fitness score for each of a plurality of candidate visualizations by executing the at least one generated predictive model during an application of a plurality of genetic algorithms; and
generating a next generation of candidate visualizations using the plurality of genetic algorithms by mutating or cross-breeding candidate visualizations with a calculated fitness score that satisfies a preconfigured threshold value.
15. A computer program product for generating a plurality of candidate visualizations, the method comprising:




collecting a plurality of expert data using a training system based on a scenario description, 







wherein the plurality of expert data comprises metric data, and wherein the plurality of metric data comprises skewness of a field and kurtosis of a field;
generating at least one predictive model based on the plurality of collected expert data;




calculating a fitness score for each of a plurality of candidate visualizations by executing the at least one generated predictive model during an application of a plurality of genetic algorithms; and
generating a next generation of candidate visualizations using the plurality of genetic algorithms by mutating or cross-breeding candidate visualizations with a calculated fitness score that satisfies a preconfigured threshold value.
 2. The method of claim 1, wherein the plurality of expert data is further selected from a group consisting of a plurality of action data and a plurality of opinion data.
16. The computer program product of claim 15, wherein the plurality of expert data is further selected from a group consisting of a plurality of action data and a plurality of opinion data.
6. The method of claim 1, wherein the training system collects the plurality of expert data through at least one of an expert selecting a preferred visualization within a plurality of candidate visualizations and an expert submitting an opinion related to the preferred visualization.
17. The computer program product of claim 15, wherein the training system collects the plurality of expert data through at least one of an expert selecting a preferred visualization within a plurality of candidate visualizations and an expert submitting an opinion related to the preferred visualization.
7. The method of claim 1, wherein the training system includes at least one of a central data storage facility, a plurality of web-based deployment capabilities, and scalability to a corresponding number of experts using the training system.
18. The computer program product of claim 15, wherein the training system includes at least one of a central data storage facility, a plurality of web-based deployment capabilities, and
scalability to a corresponding number of experts using the training system.
 8.   The method of claim 1, further comprising: updating the training system based on the at least one generated predictive model.
19. The computer program product of claim 15, further comprising:
updating the training system based on the at least one generated predictive model.
9. The method of claim 1, wherein generating the at least one predictive model comprises using boosted decision trees, text categorization, and neural networking.
20. The computer program product of claim 15, wherein generating the at least one predictive model comprises using boosted decision trees, text categorization, and neural networking.



Claims 1-6, 8-13 and 15-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 6-11 and 15-18 of prior U.S. Patent No. US 10,599,979. Removing the underlined portions of U.S. Patent application no. US 10,599,979 show the obvious-type double patenting.
Patent No. 10,599,979
Instant Application 
1. A computer system for generating a plurality of candidate visualizations, the computer system comprising:
one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising:
receiving, by a processor, a scenario description;
collecting a plurality of expert data using a training system based on the received scenario description, 
wherein the training system is a bootstrap process, wherein the training system is a cloud-based application that generates and presents hypothetical visualization scenarios to subject matter experts through a graphical user interface with which the subject matter experts interact, and 
wherein the plurality of expert data comprises metric data, and wherein the plurality of metric data comprises skewness of a field and kurtosis of a field;

generating at least one predictive model based on the plurality of collected expert data, wherein the training system utilizes the at least one predictive model to generate one or more subsequent candidate visualizations;
calculating a fitness score for each of a plurality of candidate visualizations by executing the at least one generated predictive model during an application of a plurality of genetic algorithms; and
generating a next generation of candidate visualizations using the plurality of genetic algorithms by mutating or cross-breeding candidate visualizations with a calculated fitness score that satisfies a preconfigured threshold value.
1. A processor-implemented method for generating a plurality of candidate visualizations, the method comprising:














collecting a plurality of expert data using a training system based on a scenario description, 








wherein the plurality of expert data comprises metric data, and wherein the plurality of metric data comprises skewness of a field and kurtosis of a field;

generating at least one predictive model based on the plurality of collected expert data;



calculating a fitness score for each of a plurality of candidate visualizations by executing the at least one generated predictive model during an application of a plurality of genetic algorithms; and
generating a next generation of candidate visualizations using the plurality of genetic algorithms by mutating or cross-breeding candidate visualizations with a calculated fitness score that satisfies a preconfigured threshold value.
 2. The method of claim 1, wherein the plurality of expert data is further selected from a group consisting of a plurality of action data and a plurality of opinion data.
2. The method of claim 1, wherein the plurality of expert data is further selected from a group consisting of a plurality of action data and a plurality of opinion data.
6. The method of claim 1, wherein the training system collects the plurality of expert data through at least one of an expert selecting a preferred visualization within a plurality of candidate visualizations and an expert submitting an opinion related to the preferred visualization.
3. The method of claim 1, wherein the training system collects the plurality of expert data through at least one of an expert selecting a preferred visualization within a plurality of candidate visualizations and an expert submitting an opinion related to the preferred visualization.
7. The method of claim 1, wherein the training system includes at least one of a central data storage facility, a plurality of web-based deployment capabilities, and scalability to a corresponding number of experts using the training system.
4. The method of claim 1, wherein the training system includes at least one of a central data storage facility, a plurality of web-based deployment capabilities, and scalability to a corresponding number of experts using the training system.
 8.   The method of claim 1, further comprising: updating the training system based on the at least one generated predictive model.
5. The method of claim 1, further comprising: updating the training system based on the at least one generated predictive model.
 9. The method of claim 1, wherein generating the at least one predictive model comprises using boosted decision trees, text categorization, and neural networking.
6. The method of claim 1, wherein generating the at least one predictive model comprises using boosted decision trees, text categorization, and neural networking.
1. A computer system for generating a plurality of candidate visualizations, the computer system comprising:
one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising:
receiving, by a processor, a scenario description;
collecting a plurality of expert data using a training system based on the received scenario description, 
wherein the training system is a bootstrap process, wherein the training system is a cloud-based application that generates and presents hypothetical visualization scenarios to subject matter experts through a graphical user interface with which the subject matter experts interact, and 
wherein the plurality of expert data comprises metric data, and wherein the plurality of metric data comprises skewness of a field and kurtosis of a field;

generating at least one predictive model based on the plurality of collected expert data, wherein the training system utilizes the at least one predictive model to generate one or more subsequent candidate visualizations;
calculating a fitness score for each of a plurality of candidate visualizations by executing the at least one generated predictive model during an application of a plurality of genetic algorithms; and
generating a next generation of candidate visualizations using the plurality of genetic algorithms by mutating or cross-breeding candidate visualizations with a calculated fitness score that satisfies a preconfigured threshold value.
8. A computer system for generating a plurality of candidate visualizations, the method comprising:













collecting a plurality of expert data using a training system based on a scenario description, wherein the plurality of expert data comprises metric data, and 







wherein the plurality of metric data comprises skewness of a field and kurtosis of a field;


generating at least one predictive model based on the plurality of collected expert data;



calculating a fitness score for each of a plurality of candidate visualizations by executing the at least one generated predictive model during an application of a plurality of genetic algorithms; and
generating a next generation of candidate visualizations using the plurality of genetic algorithms by mutating or cross-breeding candidate visualizations with a calculated fitness score that satisfies a preconfigured threshold value.
 2. The method of claim 1, wherein the plurality of expert data is further selected from a group consisting of a plurality of action data and a plurality of opinion data.
9. The computer system of claim 8, wherein the plurality of expert data is further selected from a group consisting of a plurality of action data and a plurality of opinion data.
6. The method of claim 1, wherein the training system collects the plurality of expert data through at least one of an expert selecting a preferred visualization within a plurality of candidate visualizations and an expert submitting an opinion related to the preferred visualization.
10. The computer system of claim 8, wherein the training system collects the plurality of expert data through at least one of an expert selecting a preferred visualization within a plurality of candidate visualizations and an expert submitting an opinion related to the preferred visualization.
7. The method of claim 1, wherein the training system includes at least one of a central data storage facility, a plurality of web-based deployment capabilities, and scalability to a corresponding number of experts using the training system.
11. The computer system of claim 8, wherein the training system includes at least one of a central data storage facility, a plurality of web-based deployment capabilities, and scalability to a corresponding number of experts using the training system.
 8.   The method of claim 1, further comprising: updating the training system based on the at least one generated predictive model.
12. The computer system of claim 8, further comprising:
updating the training system based on the at least one generated predictive model.
9. The method of claim 1, wherein generating the at least one predictive model comprises using boosted decision trees, text categorization, and neural networking.
13. The computer system of claim 8, wherein generating the at least one predictive model comprises using boosted decision trees, text categorization, and neural networking.
10. A computer program product for generating a plurality of candidate visualizations, the computer program product comprising:
one or more computer-readable tangible storage medium and program instructions stored on at least one of the one or more tangible storage medium, the program instructions executable by a processor, the program instructions comprising:
program instructions to receive, by a processor, a scenario description;
program instructions to 
collect a plurality of expert data using a training system based on the received scenario-description, wherein the training system is a bootstrap process, wherein the training system is a cloud-based application that generates and presents hypothetical visualization scenarios to subject matter experts through a graphical user interface with which the subject matter experts interact, and wherein the plurality of expert data comprises metric data, and wherein the plurality of metric data comprises skewness of a field and kurtosis of a field;
program instructions to
 generate at least one predictive model based on the plurality of collected expert data, wherein the training system utilizes the at least one predictive model to generate one or more subsequent candidate visualizations;
program instructions to calculate a fitness score for each of a plurality of candidate visualizations by executing the at least one generated predictive model during an application of a plurality of genetic algorithms; and
program instructions to generate a next generation of candidate visualizations using the plurality of genetic algorithms by mutating or cross-breeding candidate visualizations with a calculated fitness score that satisfies a preconfigured threshold value.
15. A computer program product for generating a plurality of candidate visualizations, the method comprising:










collecting a plurality of expert data using a training system based on a scenario description, 







wherein the plurality of expert data comprises metric data, and wherein the plurality of metric data comprises skewness of a field and kurtosis of a field;
generating at least one predictive model based on the plurality of collected expert data;



calculating a fitness score for each of a plurality of candidate visualizations by executing the at least one generated predictive model during an application of a plurality of genetic algorithms; and

generating a next generation of candidate visualizations using the plurality of genetic algorithms by mutating or cross-breeding candidate visualizations with a calculated fitness score that satisfies a preconfigured threshold value.
11. The computer program product of claim 10, wherein the plurality of expert data is further selected from a group consisting of a plurality of action data and a plurality of opinion data..
16. The computer program product of claim 15, wherein the plurality of expert data is further selected from a group consisting of a plurality of action data and a plurality of opinion data.
15. The computer program product of claim 10, wherein the training system collects the plurality of expert data through at least one of an expert selecting a preferred visualization within a plurality of candidate visualizations and an expert submitting an opinion related to the preferred visualization.
17. The computer program product of claim 15, wherein the training system collects the plurality of expert data through at least one of an expert selecting a preferred visualization within a plurality of candidate visualizations and an expert submitting an opinion related to the preferred visualization.
16. The computer program product of claim 10, wherein the training system includes at least one of a central data storage facility, a plurality of web-based deployment capabilities, and scalability to a corresponding number of experts using the training system.
18. The computer program product of claim 15, wherein the training system includes at least one of a central data storage facility, a plurality of web-based deployment capabilities, and
scalability to a corresponding number of experts using the training system.
 17. The computer program product of claim 10, further comprising: program instructions to update the training system based on the at least one generated predictive model.
19. The computer program product of claim 15, further comprising:
updating the training system based on the at least one generated predictive model.
18. The computer program product of claim 10, wherein generating the at least one predictive model comprises using boosted decision trees, text categorization, and neural networking.
20. The computer program product of claim 15, wherein generating the at least one predictive model comprises using boosted decision trees, text categorization, and neural networking.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.
Regarding Claims 1-20: Considering Prong 1 of the 101 analysis, the claims 1,8 and 15  recites mathematical concepts that is used to” generating a plurality of candidate visualizations, the method comprising: collecting a plurality of expert data using a training system based on a scenario description, wherein the plurality of expert data comprises metric data, and wherein the plurality of metric data comprises skewness of a field and kurtosis of a field; generating at least one predictive model based on the plurality of collected expert data; calculating a fitness score for each of a plurality of candidate visualizations by executing the at least one generated predictive model during an application of a plurality of genetic algorithms; and generating a next generation of candidate visualizations using the plurality of genetic algorithms by mutating or cross-breeding candidate visualizations with a calculated fitness score that satisfies a preconfigured threshold value.”. Considering Prong 1 of the 101 analysis, the limitations in claims 1, 8 and 15 recite an abstract idea, in particular a mathematical concepts, a set of concepts that may be performed mathematical calculation base result.    
Thus, the claims recite a set of mathematical algorithm steps. Which for the Prong 1  of the eligibility test, this is identified as judicial exception and the judicial exception is not integrated into a practical application because the claim does not recite any additional elements. 
Claims do not provide an “Inventive Concept” because as discussed with respect to Step 2A Prong Two, claim only directed to mathematical formualtion steps based result, there is no the additional element  in the claims and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims are ineligible.
Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application at Prong 2.  The recitation of the  processor, memory represents the implementation of the abstract idea on a computer using generic computer processing components and memory.  The claim as a whole does not represent an improvement in the functioning of a computer as a computer per se; instead the claim as a whole appears to merely use the computer as a tool to perform the abstract idea steps.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because; although, claims recite elements of “collecting a plurality of expert data” maybe construed as operator receiving the information related device from a consumer  (e.g. by a phone or hand or eye and mentally) which  is a conventional and general practice in the particular industries, step appears to add only insignificant extra-solution activity to the abstract idea, since it requires no more than providing the information needed to carry out the abstract idea; it just represents the data-gathering which must take place before the mathematical concepts steps in the abstract idea can be performed.    .
Another consideration is whether the claim as a whole constitutes an improvement to some technology or technical field.  It is not sufficient to generally link the use of the abstract idea to a particular technological environment or field of use.  (This distinction is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  In contrast, the claimed invention in Parker v Flook merely established a general link between the recited abstract idea and the particular technological environment or field of use of networking, without reciting a particular technological process which was being improved.)    There is no context provided in the claims which would limit the claim to a particular practical application of the abstract idea, rather than simply monopolizing the abstract idea across all possible particular industries.  
Based on these considerations, the additional elements in the claims do not appear to integrate the abstract idea into a practical application at Prong 2.  Instead, the claim would tend to monopolize the abstract idea itself.
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claims to amount to significantly more than the abstract idea itself.  The considerations in this case are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claims do not amount to significantly more than the abstract idea.
Similar analysis of the other claims reach the same conclusion.  Dependent claims 2-7, 9-14 and 16-20 recite further details of abstract idea of mathematical concepts. Therefore, Dependent Claims 2-7, 9-14 and 16-20 recite further details of abstract idea of mathematical concepts as cited in Claims 1, 8 and 15, without any practical application and inventive concepts and thus Claims are ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Bhanu et al. (US 5,048,095).

Regarding Claims 1, 8 and 15. Bhanu  teaches a processor-implemented method for generating a plurality of candidate visualizations, the method comprising (70:fig. 8; fig. 12):
collecting a plurality of expert data (34, 36) using a training system (68: fig. 8; 112: fig. 12) based on a scenario description(44), wherein the plurality of expert data comprises metric data (34, 36), and wherein the plurality of metric data comprises skewness of a field and kurtosis of a field (col. 7, l. 23-31);
generating at least one predictive model based on the plurality of collected expert data (48: fig. 8; normalized Euclidean distance: col. 9, l.3-22);
calculating a fitness score (42: fig. 8)for each of a plurality of candidate visualizations (38) by executing the at least one generated predictive model (normalized Euclidean distance: col. 9, l.3-22) during an application of a plurality of genetic algorithms (col. 4, l. 60-col. 5, l. 20); and
generating a next generation of candidate visualizations (new classifier, update global population: fig. 8) using the plurality of genetic algorithms by mutating or cross-breeding candidate visualizations (62) with a calculated fitness score (42) that satisfies a preconfigured threshold value(threshold fitness value 0.70: col. 9, l.29-67).

Regarding Claims 2, 9 and 16. Bhanu  further teaches the plurality of expert data is further selected from a group consisting of a plurality of action data and a plurality of opinion data (col. 7, l. 55-col.8, l.2).

Regarding Claims 3, 10 and 17. Bhanu  further teaches the training system (68) collects the plurality of expert data through at least one of an expert selecting a preferred visualization within a plurality of candidate visualizations    and an expert submitting an opinion related to the preferred visualization(fig. 5; col.7, l.20-l.55).

Regarding Claims 4, 11 and 18. Bhanu  further teaches the training system includes at least one of a central data storage facility(108), a plurality of web-based deployment capabilities(110), and scalability to a corresponding number of experts using the training system (112: fig. 12; col. 14, l. 12-32).

Regarding Claims 5, 12 and 19. Bhanu  further teaches updating the training system based on the at least one generated predictive model (col. 8, l.36-co. 9, l.2).

Regarding Claims 6, 13 and 20. Bhanu  further teaches generating the at least one predictive model comprises using boosted decision trees, text categorization, and neural networking (48: fig. 8).

Regarding Claims 7 and 14. Bhanu  further teaches each at least one generated predictive model may be used to derive an overall fitness evaluation score to rate a candidate visualization when executing the plurality of genetic algorithms (col.5, l.4-30).
----------------------------------alternately------------------------------------
Claim(s) 1, 8 and 15 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated Tamboli et al. (A Generic Structure of Object Classification using Genetic Programming, IEEE, 2011).

Regarding Claims 1, 8 and 15.Tamboli teaches a processor-implemented method for generating a plurality of candidate visualizations, the method comprising (section II-IV):
collecting a plurality of expert data using a training system based on a scenario description, wherein the plurality of expert data comprises metric data, and wherein the plurality of metric data comprises skewness of a field and kurtosis of a field (section III(A-C));
generating at least one predictive model based on the plurality of collected expert data(section III(E), equation 9);
calculating a fitness score for each of a plurality of candidate visualizations by executing the at least one generated predictive model during an application of a plurality of genetic algorithms (section III(E)); and
generating a next generation of candidate visualizations using the plurality of genetic algorithms by mutating or cross-breeding candidate visualizations with a calculated fitness score that satisfies a preconfigured threshold value (section: II, IV).

Conclusion
The prior art also made of record to applicant's disclosure. 
a) Kehder et al. (US 2003/0004903) disclose The transformation gene 27 is used to eliminate skewness and kurtosis from a distribution relating to a particular observed variable and to transform the data distribution to provide maximum usability. The transformation gene 27 determines a value Y which defines the skewed data curve such as in the equation x1=x.sup.Y. If the value of Y is determined to be 1, then no transformation is needed. If the value of Y is something other than 1, then a transformation is in order. At a value of zero, the natural log is performed. To determine the value of Y, one first determines the possible range (PR) for Y and the desired degree of precision. For example, if the desired precision is 10, the maximum binary value is 1023. The process then determines the value of the power transformation. To determine Y, the value of the chromosome is multiplied by the range of Y. The resulting number is then divided by the maximum binary value to determine an intermediate value. The minimum potential value for Y is then added to the intermediate value to determine the value of Y. Thus if the value of the chromosome is 750, the potential range for Y is 10 with the minimum value of Y being -5, and the maximum binary value is 1023, then.
b) Anand et al. (US 20150278371 A1) teaches generating data visualization options, where the data visualization options are associated with user-selected data fields with a respective predefined visual specification feature. A score is computed for the generated data visualization options based on a set of ranking criteria, where first ranking criterion of the set of ranking criteria is based on values of the user-selected data fields in a set of data. A ranked list of the data visualization options is created, where the ranked list is ordered according to the computed scores of the data visualization options..
c) BOnabeau et al. (US 2006/0195204 A) disclose Methods and systems for interactive evolutionary computing may include generating a set of candidate molecules based on an evolutionary scheme in which an objective function is a priori mathematically unexpressed, presenting data based on the set of candidate molecules to one or more users, receiving at least one input from the user(s), the input(s) based on the user(s)'s evaluation of the presented set of candidate molecules, and, based on the input(s), using at least the evolutionary scheme and the input(s) to generate an updated set of candidate molecules, and repeating the presenting and receiving .Also cites the limitations of Claims 2-7, 9-14, 16-20 (see [0008],[0010], [0035], [0038-39], [0070], [0078], [0086-87], [0063]. [0152]).
D) HaseZaWa et al. (US 2010/0172555 A) disclose A control unit (41) included in an image classification apparatus of the present invention performs a step of clustering a plurality of training images for each of a plurality of combination patterns of a plurality of feature quantities that an image has, and a step of selecting, from among the plurality of combination patterns, a classification-use combination pattern to be used in image classification, based on a result of the clustering. The clustering is performed based on degrees of similarity between the training images that have been calculated with use of the feature quantities constituting the combination patterns.

Contact information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/           Primary Examiner, Art Unit 2864